Citation Nr: 0318037	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  95-03 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an umbilical hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from June 1967 to January 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

Three additional issued that were previously on appeal were 
the subject of a July 2000 Board decision.  The issue listed 
above is the sole issue remaining for appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran was not on active duty or active duty for 
training between August 1990 and October 1990.  

2.  The veteran was first noted to have an umbilical hernia 
in August 1990 and underwent surgical repair of the hernia in 
September 1990.  

3.  The medical evidence does not show that the veteran's 
umbilical hernia had its origins in or was otherwise 
attributable to service.  


CONCLUSION OF LAW

The criteria for service connection for an umbilical hernia 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his/her claim, and expanded on VA's duty to 
notify the claimant and his/her representative, if any, 
concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West 2002)).  In 
addition, VA recently promulgated regulations that implement 
the statutory changes effected by the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
August 1994 rating decision, December 1994 statement of the 
case, supplemental statements of the case dated through June 
2003, and the Board's July 2000 Remand, the veteran and his 
representative were apprised of the applicable law and 
regulations and given notice as to the evidence needed to 
substantiate his claim.  The RO has explained the provisions 
of the VCAA, has given additional notice of the evidence 
needed to substantiate the claim on appeal, and asked the 
veteran to submit or authorize the RO to obtain additional 
relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
As discussed in detail below, the Board finds that the 
evidence in this case is sufficient to render a 
determination, such that an additional medical examination or 
opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

The evidence in this case, including the veteran's service 
medical records and his testimony at a personal hearing 
before a hearing officer at the RO in April 1995, shows that 
the veteran was first noted to have an umbilical hernia in 
August 1990.  The service medical records contain no 
complaint, clinical finding, or diagnosis indicative of an 
umbilical hernia.  The National Personnel Records Center 
(NPRC) has verified that the veteran had active service from 
June 1967 to January 1988.  

The veteran has submitted a copy of orders that he received 
from the Marine Corps Reserve Support Center in August 1990, 
directing him to report to the Commanding Officer at Marine 
Corps Air Station (MCAS), Yuma, AZ, no later than 24 hours 
after receiving verbal orders from MCAS Yuma.  He also 
submitted a statement in November 1998 that, upon receiving 
the above orders, he was given a physical where the physician 
discovered an umbilical hernia, for which surgery was 
advised.  

The record contains the report of surgery for repair of an 
umbilical hernia at Naval Hospital Lemoore, Lemoore, 
California, in September 1990.  That report indicates that 
the veteran was noted to have an umbilical hernia on 
screening physical for recall to duty.  An elective umbilical 
herniorraphy was performed.  

The veteran has also stated that, after the operation, he was 
notified that he was not fit for duty for 30 days and also 
that he was never called after the 30 days to execute his 
orders.  He reported, however, that he was called and told 
that his orders were canceled in October 1990.  

The regulations provide that, for the purpose of establishing 
entitlement to compensation benefits, VA may accept evidence 
of service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions: 

(1) The evidence is a document issued by the 
service department.  A copy of an original document 
is acceptable if the copy was issued by the service 
department or if the copy was issued by a public 
custodian of records who certifies that it is a 
true and exact copy of the document in the 
custodian's custody or, if the copy was submitted 
by an accredited agent, attorney or service 
organization representative who has successfully 
completed VA-prescribed training on military 
records, and who certifies that it is a true and 
exact copy of either an original document or of a 
copy issued by the service department or a public 
custodian of records; and 

(2) The document contains needed information as to 
length, time and character of service; and 

(3) In the opinion of the Department of Veterans 
Affairs the document is genuine and the information 
contained in it is accurate.  

38 C.F.R. § 3.203(a) (2002).  

The orders that were submitted by the veteran do not meet the 
criteria for acceptance as verification of the requisite 
service, because they did not contain the needed information 
as to the length, time, and character of his service.  
Accordingly, the Board's July 2000 Remand directed the RO to 
undertake additional efforts to determine the veteran's duty 
status beginning in August 1990.  The Marine Corps Reserve 
Support Center wrote in December 2000 that the 


veteran's records had been transferred to the NPRC.  The NPRC 
wrote in February 2003 that, after conducting 

an extensive and through [sic] search of the above 
veteran's military personnel folder from among our 
holdings, we were unable to locate the record 
identified in your request.  On the basis of the 
request [presented] to NPRC, we have concluded that 
the records either do not exist, that NPRC does not 
have them, or that further efforts to locate them 
would be futile.  

Thus, the service department and the NPRC were unable to 
confirm that the veteran had active duty, active duty for 
training, or inactive duty training-any official duty 
status-between August and October 1990.  The Board finds, 
therefore, that the veteran was not on active duty or active 
duty for training when he was diagnosed with and underwent 
treatment for an umbilical hernia.  Moreover, the veteran's 
own statements and hearing testimony are in accord with such 
a finding: his orders state that he would receive further 
notice as to when to report for duty and he has stated that 
he never received such notice.  

Accordingly, the evidence is clear that the diagnosis and 
treatment for an umbilical hernia did not occur while the 
veteran was on active duty or active duty for training.  
Further, there is no medical evidence indicating that his 
umbilical hernia had its origins during or was otherwise due 
to a disease or injury attributable to the veteran's verified 
period of active service.  Therefore, the Board concludes 
that service connection is not established for his umbilical 
hernia.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

Service connection for an umbilical hernia is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

